





Exhibit 10.1
 
 
 

--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT
by and among
PLURALSIGHT, INC.
PLURALSIGHT HOLDINGS, LLC
the several MEMBERS (as defined herein)
REPRESENTATIVE (as defined herein) and
OTHER MEMBERS OF PLURALSIGHT HOLDINGS, LLC FROM TIME TO TIME PARTY HERETO
Dated as of May 15, 2018
 
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Page
 
 
 
Article I. Definitions
 
 
2
 
 
 
Section 1.1 Definitions
 
 
2
 
Section 1.2 Rules of Construction
 
 
9
 
 
 
Article II. Determination of Realized Tax Benefit
 
 
11
 
 
 
Section 2.1 Basis Adjustments; the LLC 754 Election
 
 
11
 
Section 2.2 Basis Schedules
 
 
11
 
Section 2.3 Tax Benefit Schedules
 
 
11
 
Section 2.4 Procedures; Amendments
 
 
12
 
 
 
Article III. Tax Benefit Payments
 
 
13
 
 
 
Section 3.1 Timing and Amount of Tax Benefit Payments
 
 
13
 
Section 3.2 No Duplicative Payments
 
 
15
 
Section 3.3 Pro-Ration of Payments as Between the Members
 
 
15
 
Section 3.4 Optional Estimated Tax Benefit Payment Procedure
 
 
16
 






--------------------------------------------------------------------------------




Section 3.5 Changes; Reserves; Suspension of Payments
 
 
16
 
 
 
Article IV. TERMINATION
 
 
18
 
 
 
Section 4.1 Early Termination of Agreement; Breach of Agreement
 
 
18
 
Section 4.2 Early Termination Notice
 
 
19
 
Section 4.3 Payment Upon Early Termination
 
 
20
 
 
 
Article V. Subordination and Late Payments
 
 
20
 
 
 
Section 5.1 Subordination
 
 
20
 
Section 5.2 Late Payments by the Corporation
 
 
21
 
 
 
Article VI. Tax Matters; Consistency; Cooperation
 
 
21
 
 
 
Section 6.1 Participation in the Corporation’s and the LLC’s Tax Matters
 
 
21
 
Section 6.2 Consistency
 
 
21
 
Section 6.3 Cooperation
 
 
21
 
 
 
Article VII. Miscellaneous
 
 
22
 
 
 
Section 7.1 Notices
 
 
22
 
Section 7.2 Counterparts
 
 
23
 
Section 7.3 Entire Agreement; No Third Party Beneficiaries
 
 
23
 
Section 7.4 Governing Law
 
 
23
 
Section 7.5 Severability
 
 
23
 
Section 7.6 Right of First Refusal; Assignments; Amendments; Successors; No
Waiver
 
 
23
 
Section 7.7 Titles and Subtitles
 
 
25
 
Section 7.8 Resolution of Disputes
 
 
25
 
Section 7.9 Reconciliation
 
 
25
 
Section 7.10 Withholding
 
 
26
 
Section 7.11 Admission of the Corporation into a Consolidated Group; Transfers
of Corporate Assets
 
 
26
 
Section 7.12 Arm’s Length Transactions
 
 
27
 
Section 7.13 Confidentiality
 
 
27
 
Section 7.14 Change in Law
 
 
27
 
Section 7.15 Interest Rate Limitation
 
 
27
 
Section 7.16 Independent Nature of Rights and Obligations
 
 
28
 
Section 7.17 LLC Agreement
 
 
28
 
Section 7.18 Representative
 
 
28
 

Exhibits
Exhibit A – Form of Joinder Agreement







--------------------------------------------------------------------------------






TAX RECEIVABLE AGREEMENT
This TAX RECEIVABLE AGREEMENT (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of May 16, 2018, is hereby entered into by and among
Pluralsight, Inc., a Delaware corporation (the “Corporation”), Pluralsight
Holdings, LLC, a Delaware limited liability company (the “LLC”), each of the
Members from time to time party hereto, and the Representative. Capitalized
terms used but not otherwise defined herein have the respective meanings set
forth in Section 1.01.
RECITALS
WHEREAS, the LLC is treated as a partnership for U.S. federal income tax
purposes;
WHEREAS, each of the members of the LLC other than the Corporation and the
Blockers (as defined in the LLC Agreement) (such members who are parties hereto,
and each other Person who becomes party hereto by satisfying the Joinder
Requirement, the “Members”) owns (or, in the case of such other Persons, will
own) limited liability company interests in the LLC (the “Units”);
WHEREAS, on the date hereof, the Corporation will become the managing member of
the LLC;
WHEREAS, on the date hereof and exclusive of the Over-Allotment Option, the
Corporation issued 20,700,000 shares of its Class A common stock, par value
$0.0001 per share (the “Class A Common Stock”), to certain purchasers in an
initial public offering of its Class A Common Stock (the “IPO”);
WHEREAS, on the date hereof, the Corporation used substantially all of the net
proceeds from the IPO to purchase newly-issued Units directly from the LLC,
which proceeds will be used, in part, to repay or prepay certain indebtedness of
the LLC and its Subsidiaries and for general company purposes;
WHEREAS, on and after the date hereof, the Corporation may issue additional
Class A Common Stock in connection with the IPO as a result of the exercise by
the underwriters of their over-allotment option (the “Over-Allotment Option”)
and, if the Over-Allotment Option is in fact exercised in whole or in part, any
additional net proceeds received by the Corporation will be used by the
Corporation to acquire additional newly-issued Units directly from the LLC,
which proceeds may be used to repay certain indebtedness of the LLC and its
Subsidiaries and for general company purposes;
WHEREAS, on and after the date hereof, pursuant to the LLC Agreement, each
Member has the right from time to time to require the LLC to redeem (a
“Redemption”) all or a portion of such Member’s Units for cash or, at the
Corporation’s election, Class A Common Stock (in each case, contributed to the
LLC by the Corporation); provided that, at the election of the Corporation in
its sole discretion, the Corporation may effect a direct exchange (a “Direct
Exchange”) of such cash or shares of Class A Common Stock for such Units;
WHEREAS, the LLC and any direct subsidiary or indirect subsidiary (owned through
a chain of pass-through entities) of the LLC that is treated as a partnership
for U.S. federal income tax purposes (together with the LLC and any direct or
indirect subsidiary (owned through a chain of pass-through entities) of the LLC
that is treated as a disregarded entity for U.S. federal income tax purposes,
the “the LLC Group”) will have in effect an election under Section 754 of the
Code for the Taxable Year in which any Exchange occurs, which election should
result in an adjustment to the Corporation’s share of the tax basis of the
assets owned by the LLC Group as of the date of the Exchange, with a consequent
result on the taxable income subsequently derived therefrom; and
WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges and the receipt of payments under
this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


1

--------------------------------------------------------------------------------






ARTICLE I.
DEFINITIONS

Section 1.1    Definitions.  As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both (i) the singular and plural and (ii) the active and passive
forms of the terms defined).
“Actual Interest Amount” is defined in Section 3.1(b)(vii) of this Agreement.
“Advisory Firm” means PricewaterhouseCoopers LLP or any other accounting firm
that is nationally recognized as being an expert in Covered Tax matters and is
not an Affiliate of the Corporation.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
“Agreed Rate” means LIBOR plus 100 basis points.
“Agreement” is defined in the preamble.
“Amended Schedule” is defined in Section 2.4(b) of this Agreement.
“Assumed State and Local Tax Rate” means the tax rate equal to the sum of the
products of (x) the Corporation’s income tax apportionment rate(s) for each
state and local jurisdiction in which the Corporation files income or franchise
tax returns for the relevant Taxable Year and (y) the highest corporate income
and franchise tax rate(s) for each such state and local jurisdiction in which
the Corporation files income tax returns for each relevant Taxable Year.
“Attributable” is defined in Section 3.1(b)(i) of this Agreement.
“Audit Committee” means the audit committee of the Board.
“Basis Adjustment” means the increase or decrease to the tax basis of, or the
Corporation’s share of, the tax basis of the Reference Assets (i) under Section
734(b), 743(b) and 754 of the Code and, in each case, the comparable sections of
U.S. state and local tax law (in situations where, following an Exchange, the
LLC remains in existence as an entity for tax purposes) and (ii) under Sections
732, 734(b) and 1012 of the Code and, in each case, the comparable sections of
U.S. state and local tax law (in situations where, as a result of one or more
Exchanges, the LLC becomes an entity that is disregarded as separate from its
owner for tax purposes), in each case, as a result of any Exchange and any
payments made under this Agreement. Notwithstanding any other provision of this
Agreement, the amount of any Basis Adjustment resulting from an Exchange of one
or more Units shall be determined without regard to any Pre-Exchange Transfer of
such Units and as if any such Pre-Exchange Transfer had not occurred.
“Basis Schedule” is defined in Section 2.2 of this Agreement.
“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security and/or (ii) investment
power, which includes the power to dispose of, or to direct the disposition of,
such security.
“Board” means the Board of Directors of the Corporation.
“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.
“Change Notice” is defined in Section 3.5(a) of this Agreement.


2

--------------------------------------------------------------------------------





“Change of Control” means the occurrence of any of the following events:
(1)any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, or any successor provisions
thereto (the “Exchange Act”), but excluding any employee benefit plan of such
person and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and
excluding the Permitted Transferees) becomes the “beneficial owner” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of shares of Class A Common Stock, Class B Common Stock, Class C
Common Stock, Preferred Stock and/or any other class or classes of capital stock
of the Corporation (if any) representing in the aggregate more than fifty
percent (50%) of the voting power of all of the outstanding shares of capital
stock of the Corporation entitled to vote;
(2)the shareholders of the Corporation approve a plan of complete liquidation or
dissolution of the Corporation or there is consummated an agreement or series of
related agreements for the sale or other disposition, directly or indirectly, by
the Corporation of all or substantially all of the Corporation’s assets
(including a sale of all or substantially all of the assets of the LLC);
(3)there is consummated a merger or consolidation of the Corporation with any
other corporation or entity, and, immediately after the consummation of such
merger or consolidation, the voting securities of the Corporation immediately
prior to such merger or consolidation do not continue to represent, or are not
converted into, more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or
(4)the Corporation ceases to be the sole managing member of the LLC.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock, Class B Common Stock and Class C Common Stock immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in and voting control over, and
own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.
“Class B Common Stock” means shares of Class B common stock, par value $0.0001
per share, of the Corporation.
“Class C Common Stock” means shares of Class C common stock, par value $0.0001
per share, of the Corporation.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or other agreement.
“Corporation” is defined in the preamble to this Agreement.
“Covered Person” is defined in Section 7.17 of this Agreement.
“Covered Tax Benefit” is defined in Section 3.3(a) of this Agreement.
“Covered Taxes” means any and all U.S. federal, state, local and foreign Taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits and any interest related thereto, including without limitation
any franchise Taxes.
“Credit Agreements” has the meaning set forth in the LLC Agreement.
“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii) of this
Agreement.


3

--------------------------------------------------------------------------------





“Default Rate” means LIBOR plus 600 basis points; provided however, that the
Default Rate shall be the Agreed Rate during any period in which the
Corporation’s failure to timely pay is the result of obligations or restrictions
imposed in connection with the Senior Obligations or under applicable law, and
the Corporation cannot obtain sufficient funds to make such payments by taking
commercially reasonable actions.
“Default Rate Interest” is defined in Section 3.1(b)(ix) of this Agreement.
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state tax law, as applicable, or any
other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for tax.
“Direct Exchange” is defined in the recitals to this agreement.
“Dispute” is defined in Section 7.8(a) of this Agreement.
“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.
“Early Termination Notice” is defined in Section 4.2 of this Agreement.
“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.
“Early Termination Rate” means the lesser of (i) 6.00% per annum, compounded
annually, and (ii) LIBOR plus 100 basis points.
“Early Termination Reference Date” is defined in Section 4.2 of this Agreement.
“Early Termination Schedule” is defined in Section 4.2 of this Agreement.
“Estimated Tax Benefit Payment” is defined in Section 3.4 of this Agreement.
“Exchange” means any Direct Exchange or Redemption.
“Exchange Date” means the date of any Exchange.
“Exercise Period” is defined in Section 7.6(a)(ii) of this Agreement.
“Expert” is defined in Section 7.9 of this Agreement.
“Extension Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.
“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement. For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Corporation notifies
the Members that the Corporation requests an amendment to any provision hereof
to eliminate the effect of any change in GAAP or in the application thereof
occurring after the date of this Agreement (including through the adoption of
International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (the “IFRS”)), on the operation of such provision (or if the
Members notify the Corporation that they request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof (including through
the adoption of IFRS), then such provision shall be interpreted on the basis of
GAAP as in effect and applied


4

--------------------------------------------------------------------------------





immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
hypothetical liability of the Corporation that would arise in respect of Covered
Taxes, using the same methods, elections, conventions and similar practices used
on the actual relevant Tax Returns of the Corporation but (i) calculating
depreciation, amortization, or other similar deductions, or otherwise
calculating any items of income, gain, or loss, using the Corporation’s share of
the Non-Adjusted Tax Basis as reflected on the Basis Schedule, including
amendments thereto for the Taxable Year and (ii) excluding any deduction
attributable to Imputed Interest, Actual Interest Amounts or Default Rate
Interest for the Taxable Year; provided, that for purposes of determining the
Hypothetical Tax Liability, the combined tax rate for U.S. state and local
Covered Taxes (but not, for the avoidance of doubt, federal Covered Taxes) shall
be the Assumed State and Local Tax Rate. For the avoidance of doubt, (i) the
Hypothetical Tax Liability shall be determined without taking into account the
carryover or carryback of any tax item attributable to Imputed Interest, Actual
Interest Amounts, Default Rate Interest or a Basis Adjustment (or portions
thereof); and (ii) the calculation of the Hypothetical Tax Liability shall take
into account the federal benefit, if any, received by the Corporation with
respect to state and local jurisdiction income taxes (with such benefit taking
into account the Corporation’s marginal U.S. federal income tax rate for the
relevant Taxable Year, the Assumed State and Local Tax Rate, and the
deductibility, if any, of state and local jurisdiction income taxes).
“Imputed Interest” is defined in Section 3.1(b)(vi) of this Agreement.
“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the Exchange Act
and the corresponding rules of the applicable exchange on which the Class A
Common Stock is traded or quoted.
“Initial Due Date” means, for a Taxable Year, the due date (without extensions)
for filing the U.S. federal income Tax Return of the Corporation for such
Taxable Year.
“IPO” is defined in the recitals to this Agreement.
“IRS” means the U.S. Internal Revenue Service.
“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.
“Joinder Requirement” is defined in Section 7.6(b) of this Agreement.
“LIBOR” means during any period, the rate which appears on the Bloomberg Page
BBAM1 (or on such other substitute Bloomberg page that displays rates at which
U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Corporation as an authorized information vendor for the purpose of displaying
rates at which U.S. dollar deposits are offered by leading banks in the London
interbank deposit market (a “Alternate Source”), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the first day of such period as the
London interbank offered rate for U.S. dollars having a borrowing date and a
maturity comparable to such period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
LIBOR Alternate Source, a comparable replacement rate determined by the
Corporation at such time, which determination shall be conclusive absent
manifest error); provided, that at no time shall LIBOR be less than 0%. If the
Corporation has made the determination (such determination to be conclusive
absent manifest error) that (i) LIBOR is no longer a widely recognized benchmark
rate for newly originated loans in the U.S. loan market in U.S. dollars or (ii)
the applicable supervisor or administrator (if any) of LIBOR has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans in the U.S. loan market in U.S.
dollars, then the Corporation shall (as determined by the Corporation to be
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace LIBOR for all purposes under this
Agreement.  In connection with the establishment and application of the
Replacement Rate, this Agreement shall be amended solely with the consent of the
Corporation and the


5

--------------------------------------------------------------------------------





LLC, as may be necessary or appropriate, in the reasonable judgment of the
Corporation, to effect the provisions of this section.  The Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Corporation, such Replacement Rate shall be applied as otherwise
reasonably determined by the Corporation.
“LLC” is defined in the recitals to this Agreement.
“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the LLC, dated as of the date hereof, as such agreement may
be further amended, restated, supplemented and/or otherwise modified from time
to time.
“Market Value” means the Common Unit Redemption Price, as defined in the LLC
Agreement, determined as of an Early Termination Date.
“Members” is defined in the recitals to this Agreement.
“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.
“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.
“Objection Notice” is defined in Section 2.4(a)(i) of this Agreement.
“Offered Price” is defined in Section 7.6(a)(i) of this Agreement.
“Offered TRA Interests” is defined in Section 7.6(a)(i) of this Agreement.
“Over-Allotment Option” is defined in the recitals to this Agreement.
“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
“Permitted Transfer” shall have the meaning set forth in the LLC Agreement.
“Permitted Transferee” means any Person to whom a Permitted Transfer could be
made pursuant to the LLC Agreement. For the avoidance of doubt, for purposes of
this Agreement a Permitted Tranferee of a TRA Interest need not own or hold any
Units such that a TRA Interest may be transferred to a Permitted Transferee
pursuant to the terms of this Agreement even if there has been no Transfer of
Units to such Person.
“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member) (i) that occurs after the IPO but prior to an Exchange of
such Units and (ii) to which Section 743(b) of the Code applies.
“Proposed Transferee” is defined in Section 7.6(a)(i) of this Agreement.
“Realized Tax Benefit” is defined in Section 3.1(b)(iv) of this Agreement.
“Realized Tax Detriment” is defined in Section 3.1(b)(v) of this Agreement.
“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.


6

--------------------------------------------------------------------------------





“Reconciliation Procedures” is defined in Section 2.4(a) of this Agreement.
“Redemption” has the meaning in the recitals to this Agreement.
“Reference Asset” means any tangible or intangible asset of the LLC or any of
its successors or assigns, and whether held directly by the LLC or indirectly by
the LLC through any entity in which the LLC now holds or may subsequently hold
an ownership interest (but only if such entity is treated as a partnership or
disregarded entity for purposes of the applicable tax), at the time of an
Exchange. A Reference Asset also includes any asset the tax basis of which is
determined, in whole or in part, by reference to the tax basis of an asset that
is described in the preceding sentence, including “substituted basis property”
within the meaning of Section 7701(a)(42) of the Code.
“Representative” is defined in Section 7.18 of this Agreement.
“Right of First Refusal” means the right of first refusal provided to the
Corporation in Section 7.6(a) of this Agreement.
“Right of First Refusal Closing” is defined in Section 7.6(a)(iv) of this
Agreement.
“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.
“Seller” is defined in Section 7.6(a) of this Agreement.
“Senior Obligations” is defined in Section 5.1 of this Agreement.
“Subsidiary” means, with respect to any Person and as of the date of any
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls, more than 50% of the voting power or other
similar interests, or the sole general partner interest, or managing member or
similar interest, of such Person.
“Subsidiary Stock” means any stock or other equity interest in any Subsidiary of
the Corporation that is treated as a corporation for U.S. federal income tax
purposes.
“Tax” or “Taxes” means (i) all forms of taxation or duties imposed, or required
to be collected or withheld, including, without limitation, charges, together
with any related interest, penalties or other additional amounts, (ii) liability
for the payment of any amount of the type described in the preceding clause (i)
as a result of being a member of an affiliated, consolidated, combined or
unitary group, and (iii) liability for the payment of any amounts as a result of
being party to any tax sharing agreement (other than this Agreement) or as a
result of any express or implied obligation to indemnify any other person with
respect to the payment of any amount described in the immediately preceding
clauses (i) or (ii) (other than an obligation to indemnify under this
Agreement).
“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.
“Tax Benefit Schedule” is defined in Section 2.3(a) of this Agreement.
“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated tax.
“Taxable Year” means a taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of U.S. state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the
closing date of the IPO.


7

--------------------------------------------------------------------------------





“Taxing Authority” means any national, federal, state, county, municipal, or
local government, or any subdivision, agency, commission or authority thereof,
or any quasi-governmental body, or any other authority of any kind, exercising
regulatory or other authority in relation to tax matters.
“Termination Objection Notice” is defined in Section 4.2 of this Agreement.
“TRA Interests” are defined in Section 7.6(a) of this Agreement.
“Transfer” is defined in Section 7.6(a) of this Agreement.
“Transfer Notice” is defined in Section 7.6(a)(i) of this Agreement.
“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.
“True-Up” is defined in Section 3.4 of this Agreement.
“U.S.” means the United States of America.
“Units” is defined in the recitals to this Agreement.
“Valuation Assumptions” means, as of an Early Termination Effective Date, the
assumptions that:
(1)in each Taxable Year ending on or after such Early Termination Effective
Date, the Corporation will have taxable income sufficient to fully use the
deductions arising from the Basis Adjustments and the Imputed Interest during
such Taxable Year or future Taxable Years (including, for the avoidance of
doubt, Basis Adjustments and Imputed Interest that would result from future Tax
Benefit Payments that would be paid in accordance with the Valuation
Assumptions) in which such deductions would become available;
(2)the U.S. federal income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other law as in effect on the Early Termination Effective Date, except to the
extent any change to such tax rates for such Taxable Year have already been
enacted into law and the combined U.S. state and local income tax rates (but
not, for the avoidance of doubt, federal income tax rates) for each such Taxable
Year shall be the Assumed State and Local Tax Rate for the Taxable Year that
includes the Early Termination Effective Date;
(3)all taxable income of the Corporation will be subject to the maximum
applicable tax rates for each Covered Tax throughout the relevant period;
provided, that the combined tax rate for U.S. state and local income taxes (but
not, for the avoidance of doubt, federal income tax) shall be the Assumed State
and Local Tax Rate, and, for the avoidance of doubt, the applicable calculations
shall take into account the federal benefit received, if any, by the Corporation
with respect to state and local jurisdiction income taxes (with such benefit
taking into account the Corporation’s applicable marginal U.S. federal income
tax rate, the Assumed State and Local Tax Rate, and the deductibility, if any,
of state and local jurisdiction income taxes);
(4)any loss carryovers or carrybacks generated by any Basis Adjustment or
Imputed Interest (including such Basis Adjustment and Imputed Interest generated
as a result of payments under this Agreement) and available as of the Early
Termination Effective Date will be used by the Corporation on a pro rata basis
from the date of the Early Termination Effective Date through the scheduled
expiration date of such loss carryovers or carrybacks (or, if there is no such
scheduled expiration date, the next five year period);


8

--------------------------------------------------------------------------------





(5)any non-amortizable assets (other than Subsidiary Stock) will be disposed of
on the earlier of the fifteenth anniversary of (i) the applicable Basis
Adjustment and (ii) the Early Termination Effective Date, but in no event
earlier than the Early Termination Effective Date;
(6)any Subsidiary Stock will be deemed never to be disposed of except if
Subsidiary Stock is directly disposed of in the Change of Control;
(7)if, on the Early Termination Effective Date, any Member has Units that have
not been Exchanged, then such Units shall be deemed to be Exchanged for the
Market Value that would be received by such Member if such Units had been
Exchanged on the Early Termination Effective Date, and such Member shall be
deemed to receive the amount of cash such Member would have been entitled to
pursuant to Section 4.3(a) had such Units actually been Exchanged on the Early
Termination Effective Date;
(8)any proposed adjustment to a tax item of a Party that has given rise to a
Change Notice, and any reserve or contingent liability associated with a tax
position that has given rise to a Reserve Notice, shall be deemed to have been
favorably resolved such that the proposed adjustment or reserve or contingent
liability associated with such tax position shall not be taken into account in
determining the amount of any Tax Benefit Payment due to a Member; and
(9)any payment obligations pursuant to this Agreement will be satisfied on the
date that any Tax Return to which such payment obligation relates is required to
be filed excluding any extensions.

Section 1.2    Rules of Construction.  Unless otherwise specified herein:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    For purposes of interpretation of this Agreement:
(i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision thereof.
(ii)    References in this Agreement to a Schedule, Article, Section, clause or
sub-clause refer to the appropriate Schedule to, or Article, Section, clause or
subclause in, this Agreement.
(iii)    References in this Agreement to dollars or “$” refer to the lawful
currency of the United States of America.
(iv)    The term “including” is by way of example and not limitation.
(v)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein are included for convenience of reference only
and shall not affect the interpretation of this Agreement.
(e)    Unless otherwise expressly provided herein, (a) references to
organization documents (including the LLC Agreement), agreements (including this
Agreement) and other contractual instruments shall be deemed to include all


9

--------------------------------------------------------------------------------





subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted
hereby; and (b) references to any law (including the Code and the Treasury
Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.


10

--------------------------------------------------------------------------------








ARTICLE II.
DETERMINATION OF REALIZED TAX BENEFIT

Section 2.1    Basis Adjustments; the LLC 754 Election. 
(a)    Basis Adjustments. The Parties acknowledge and agree that (A) each Direct
Exchange shall give rise to Basis Adjustments and (B) each Redemption shall be
treated as a direct purchase of Units by the Corporation from the applicable
Member pursuant to Section 707(a)(2)(B) of the Code that shall give rise to
Basis Adjustments. In connection with the Direct Exchange or Redemption, the
Parties acknowledge and agree that pursuant to applicable law the Corporation’s
share of the basis in the Reference Assets shall be increased or decreased, as
the case may be, by the difference between (A) the sum of (x) the fair market
value of Class A Common Stock or the cash transferred to a Member pursuant to an
Exchange as payment for the Units, (y) the amount of payments made pursuant to
this Agreement with respect to such Exchange and (z) the amount of liabilities
allocated to the Units acquired pursuant to the Exchange, over (B) the
Corporation’s share of the basis of the Reference Assets immediately after the
Exchange attributable to the Units exchanged, determined as if each member of
the LLC Group remains in existence as an entity for tax purposes and no member
of the LLC Group made the election provided by Section 754 of the Code.
For the avoidance of doubt, payments made under this Agreement shall not be
treated as resulting in a Basis Adjustment to the extent that such payments are
treated as Imputed Interest or are Actual Interest Amounts or Default Rate
Interest.
(b)    Section 754 Election. In its capacity as the sole managing member of the
LLC, the Corporation will ensure that, on and after the date hereof and
continuing throughout the term of this Agreement, the LLC and each of its direct
and indirect Subsidiaries that is treated as a partnership for U.S. federal
income tax purposes will have in effect an election under Section 754 of the
Code (and under any similar provisions of applicable U.S. state or local law).

Section 2.2    Basis Schedules.  Within ninety (90) calendar days after the
filing of the U.S. federal income Tax Return of the Corporation for each
relevant Taxable Year, the Corporation shall deliver to the Representative a
schedule (the “Basis Schedule”) that shows, in reasonable detail as necessary in
order to understand the calculations performed under this Agreement: (a) the
Basis Adjustments with respect to the Reference Assets as a result of the
relevant Exchanges effected in such Taxable Year, (b) the Non-Adjusted Tax Basis
with respect to the Reference Assets and (c) the period (or periods) over which
each Basis Adjustment and Reference Assets are amortizable and/or depreciable.
The Basis Schedule will become final and binding on the Parties pursuant to the
procedures set forth in Section 2.4(a) and may be amended by the Parties
pursuant to the procedures set forth in Section 2.4(b).

Section 2.3    Tax Benefit Schedules. 
(a)    Tax Benefit Schedule. Within ninety (90) calendar days after the filing
of the U.S. federal income Tax Return of the Corporation for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation
shall provide to the Representative a schedule showing, in reasonable detail,
the calculation of the Realized Tax Benefit, if any, the Realized Tax Detriment,
if any, and the Tax Benefit Payment, if any, for such Taxable Year (a “Tax
Benefit Schedule”). The Tax Benefit Schedule will become final and binding on
the Parties pursuant to the procedures set forth in Section 2.4(a), and may be
amended by the Parties pursuant to the procedures set forth in Section 2.4(b).
(b)    Applicable Principles. Subject to the provisions of this Agreement, the
Realized Tax Benefit or Realized Tax Detriment for each Taxable Year is intended
to measure the decrease or increase in the actual liability of the Corporation
for Covered Taxes for such Taxable Year attributable to the Basis Adjustments,
Imputed Interest, Actual Interest Amounts, and Default Rate Interest as
determined using a “with and without” methodology described in Section 2.4(a)
(for the avoidance of doubt, taking into account the first three sentences of
Section 7.11(b)). Carryovers or carrybacks of any Tax item attributable to any
Basis Adjustment, Imputed Interest, Actual Interest Amounts, and Default Rate
Interest shall be considered to be subject to the rules of the Code and the
Treasury Regulations or the appropriate provisions of U.S. state or local tax
law, as applicable, governing the use, limitation and expiration of carryovers
or carrybacks of the relevant type.


11

--------------------------------------------------------------------------------





If a carryover or carryback of any Tax item includes a portion that is
attributable to a Basis Adjustment, Imputed Interest, Actual Interest Amounts,
and Default Rate Interest (a “TRA Portion”) and another portion that is not (a
“Non-TRA Portion”), such portions shall be considered to be used in accordance
with the “with and without” methodology so that: (i) the amount of any Non-TRA
Portion is deemed utilized first, followed by the amount of any TRA Portion
(with the TRA Portion being applied on a proportionate basis consistent with the
provisions of Section 3.3(a)); and (ii) in the case of a carryback of a Non-TRA
Portion, such carryback shall not affect the original “with and without”
calculation made in the prior Taxable Year. The Parties agree that (i) all Tax
Benefit Payments (other than Imputed Interest, Actual Interest Amounts and
Default Rate Interest) attributable to an Exchange will to the extent permitted
by applicable law (A) be treated as subsequent upward purchase price adjustments
that give rise to further Basis Adjustments for the Corporation and (B) have the
effect of creating additional Basis Adjustments for the Corporation in the year
of payment, and (ii) as a result, such additional Basis Adjustments will be
incorporated into the current Taxable Year continuing until any incremental
current Taxable Year benefits equal an immaterial amount.

Section 2.4    Procedures; Amendments. 
(a)    Procedures. Each time the Corporation delivers an applicable Schedule to
the Representative under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.4(b), but excluding any Early Termination
Schedule or amended Early Termination Schedule delivered pursuant to the
procedures set forth in Section 4.2, the Corporation shall also: (x) deliver
supporting schedules and work papers, as determined by the Corporation or as
reasonably requested by the Representative, that provide a reasonable level of
detail regarding the data and calculations that were relevant for purposes of
preparing the Schedule; (y) consult with the Advisory Firm (to the extent
necessary in the Corporation’s determination) with respect to such Schedule; and
(z) allow the Representative and his or her advisors to have reasonable access
at no cost to the appropriate representatives, as determined by the Corporation
or as reasonably requested by the Representative, at the Corporation and the
Advisory Firm in connection with a review of such Schedule. Without limiting the
generality of the preceding sentence, the Corporation shall ensure that any Tax
Benefit Schedule that is delivered to the Representative along with any
supporting schedules and work papers, provides a reasonably detailed
presentation of the calculation of the actual liability of the Corporation for
Covered Taxes (the “with” calculation) and the Hypothetical Tax Liability of the
Corporation (the “without” calculation), and identifies any material assumptions
or operating procedures or principles that were used for purposes of such
calculations. An applicable Schedule or amendment thereto shall become final and
binding on the Parties thirty (30) calendar days from the date on which the
Representative first received the applicable Schedule or amendment thereto
unless:
(i)    the Representative, within thirty (30) calendar days after receiving the
applicable Schedule or amendment thereto, provides the Corporation with written
notice of a material objection to such Schedule that is made in good faith and
that sets forth in reasonable detail the Representative’s, as applicable,
material objection (an “Objection Notice”) or
(ii)    the Representative, provides a written waiver of its right to deliver an
Objection Notice within the time period described in clause (i) above, in which
case such Schedule or amendment thereto becomes binding on the date the waiver
from the Representative, is received by the Corporation.
In the event that the Representative, timely delivers an Objection Notice
pursuant to clause (i) above, and if the Parties, for any reason, are unable to
successfully resolve the issues raised in the Objection Notice within thirty
(30) calendar days after receipt by the Corporation of the Objection Notice, the
Corporation and / or the Representative, as applicable, shall employ the
reconciliation procedures as described in Section 7.9 of this Agreement (the
“Reconciliation Procedures”).
(b)    Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation: (i) in connection with a
Determination affecting such Schedule; (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was originally provided
to the Representative; (iii) to comply with an Expert’s determination under the
Reconciliation Procedures applicable to this Agreement; (iv) to reflect a change
in the Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year; (v) to reflect a change in the Realized Tax Benefit or Realized
Tax Detriment for such Taxable Year attributable to an


12

--------------------------------------------------------------------------------





amended Tax Return filed for such Taxable Year; or (vi) to adjust a Basis
Schedule to take into account any Tax Benefit Payments made pursuant to this
Agreement (any such Schedule, an “Amended Schedule”). The Corporation shall
provide an Amended Schedule to the Representative within 60 calendar days of the
occurrence of an event referenced in clauses (i) through (vi) of the preceding
sentence.

ARTICLE III.
TAX BENEFIT PAYMENTS

Section 3.1    Timing and Amount of Tax Benefit Payments. 
(a)    Timing of Payments. Except as provided in Sections 3.4 and 3.5, and
subject to Sections 3.2 and 3.3, within five (5) Business Days following the
date on which each Tax Benefit Schedule that is required to be delivered by the
Corporation to the Representative pursuant to Section 2.3(a) of this Agreement
becomes final in accordance with Section 2.4(a) of this Agreement, the
Corporation shall pay to each relevant Member the Tax Benefit Payment as
determined pursuant to Section 3.1(b). Each such Tax Benefit Payment shall be
made by wire transfer of immediately available funds to the bank account
previously designated by such Members or as otherwise agreed by the Corporation
and such Members. For the avoidance of doubt, the Members shall not be required
under any circumstances to return any portion of any Tax Benefit Payment
previously paid by the Corporation to the Members (including any portion of any
Estimated Tax Benefit Payment or any Early Termination Payment).
(b)    Amount of Payments. For purposes of this Agreement, a “Tax Benefit
Payment” with respect to any Member means an amount, not less than zero, equal
to the sum of: (i) the portion of the Net Tax Benefit attributable to such
Member (including Imputed Interest calculated in respect of such amount); and
(ii) the Actual Interest Amount with respect to the Net Tax Benefit described in
(i).
(i)    Attributable. The Cumulative Net Realized Tax Benefit is “Attributable”
to a Member to the extent that it is derived from any Basis Adjustment, Imputed
Interest, or Actual Interest Amount that is attributable to an Exchange
undertaken by or with respect to such Member.
(ii)    Net Tax Benefit. The “Net Tax Benefit attributable to a Member” for a
Taxable Year equals the amount of the excess, if any, of (x) 85% of the
Cumulative Net Realized Tax Benefit Attributable to a Member as of the end of
such Taxable Year over (y) the aggregate amount of all Tax Benefit Payments
previously made to such Member under this Section 3.1. For the avoidance of
doubt, if the Cumulative Net Realized Tax Benefit Attributable to a Member as of
the end of any Taxable Year is less than the aggregate amount of all Tax Benefit
Payments previously made to such Member, the Member shall not be required to
return any portion of any Tax Benefit Payment previously made by the Corporation
to such Member.
(iii)    Cumulative Net Realized Tax Benefit. The “Cumulative Net Realized Tax
Benefit” for a Taxable Year equals the cumulative amount of Realized Tax
Benefits for all Taxable Years of the Corporation, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments for the
same period. The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year shall be determined based on the most recent Tax Benefit Schedule
or Amended Schedule, if any, in existence at the time of such determination.
(iv)    Realized Tax Benefit. The “Realized Tax Benefit” for a Taxable Year
equals the excess, if any, of the Hypothetical Tax Liability over the actual
liability of the Corporation for Covered Taxes; provided, that for purposes of
determining the Hypothetical Tax Liability and actual liability of the
Corporation for Covered Taxes, the Corporation shall use the Assumed State and
Local Tax Rate for purposes of determining such liabilities for all state and
local Covered Taxes. For the avoidance of doubt, the calculation of the
Hypothetical Tax Liability and the actual liability of the Corporation for
Covered Taxes shall take into account the federal benefit, if any, received by
the Corporation with respect to state and local jurisdiction income taxes (with
such benefit taking into account the Corporation’s marginal U.S. federal income
tax rate for the relevant Taxable Year, the Assumed State and Local Tax Rate,
and the deductibility, if any, of state and local jurisdiction income taxes). If
all or a portion of the actual liability for such Covered Taxes for the Taxable
Year arises as a result of an audit by a Taxing Authority of any


13

--------------------------------------------------------------------------------





Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.
(v)    Realized Tax Detriment. The “Realized Tax Detriment” for a Taxable Year
equals the excess, if any, of the actual liability of the Corporation for
Covered Taxes over the Hypothetical Tax Liability for such Taxable Year;
provided, that for purposes of determining the Hypothetical Tax Liability and
actual liability of the Corporation for Covered Taxes, the Corporation shall use
the Assumed State and Local Tax Rate for purposes of determining such
liabilities for all state and local Covered Taxes. For the avoidance of doubt,
the calculation of the Hypothetical Tax Liability and the actual liability of
the Corporation for Covered Taxes shall take into account the federal benefit,
if any, received by the Corporation with respect to state and local jurisdiction
income taxes (with such benefit taking into account the Corporation’s marginal
U.S. federal income tax rate for the relevant Taxable Year, the Assumed State
and Local Tax Rate, and the deductibility, if any, of state and local
jurisdiction income taxes). If all or a portion of the actual liability for such
Covered Taxes for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Detriment unless and until there has been a
Determination.
(vi)    Imputed Interest. The parties acknowledge that the principles of
Sections 1272, 1274, or 483 of the Code, as applicable, and the principles of
any similar provision of U.S. state and local law, will, as applicable, apply to
cause a portion of any Net Tax Benefit payable by the Corporation to a Member
under this Agreement to be treated as imputed interest (“Imputed Interest”). For
the avoidance of doubt, the deduction for the amount of Imputed Interest as
determined with respect to any Net Tax Benefit payable by the Corporation to a
Member shall be excluded in determining the Hypothetical Tax Liability of the
Corporation for purposes of calculating Realized Tax Benefits and Realized Tax
Detriments pursuant to this Agreement.
(vii)    Actual Interest Amount. The “Actual Interest Amount” calculated in
respect of the Net Tax Benefit for a Taxable Year will equal the amount of any
Extension Rate Interest. For the avoidance of doubt, any deduction for any
Actual Interest Amount as determined with respect to any Net Tax Benefit payable
by the Corporation to a Member shall be excluded in determining the Hypothetical
Tax Liability of the Corporation for purposes of calculating Realized Tax
Benefits and Realized Tax Detriments pursuant to this Agreement.
(viii)    Extension Rate Interest. Subject to Section 3.4, the amount of
“Extension Rate Interest” calculated in respect of the Net Tax Benefit
(including previously accrued Imputed Interest) for a Taxable Year will equal
interest calculated at the Agreed Rate from the Initial Due Date until the date
on which the Corporation makes a timely Tax Benefit Payment to the Member on or
before the Final Payment Date as determined pursuant to Section 3.1(a).
(ix)    Default Rate Interest. In the event that the Corporation does not make
timely payment of all or any portion of a Tax Benefit Payment to a Member on or
before the Final Payment Date as determined pursuant to Section 3.1(a), the
amount of “Default Rate Interest” calculated in respect of the Net Tax Benefit
(including previously accrued Imputed Interest and Extension Rate Interest) for
a Taxable Year will equal interest calculated at the Default Rate from the Final
Payment Date for a Tax Benefit Payment as determined pursuant to Section 3.1(a)
until the date on which the Corporation makes such Tax Benefit Payment to such
Member. For the avoidance of doubt, any deduction for any Default Rate Interest
with respect to any Net Tax Benefit payable by the Corporation to a Member shall
be excluded in determining the Hypothetical Tax Liability of the Corporation for
purposes of calculating Realized Tax Benefits and Realized Tax Detriments
pursuant to this Agreement.
(x)    The Corporation and the Members hereby acknowledge and agree that, as of
the date of this Agreement and as of the date of any future Exchange that may be
subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot be reasonably ascertained for U.S. federal income or other applicable tax
purposes. Notwithstanding anything to the contrary in this Agreement, unless a
Member notifies the Corporation otherwise on or prior to the date of the
Exchange, or specifies a different stated maximum selling price, including, in
each case, in connection with its Exchange notice, the stated maximum selling
price (within the meaning of Treasury Regulation 15A.453-1(c)(2)) with respect
to any Exchange by such Member shall not exceed 150% of


14

--------------------------------------------------------------------------------





the amount of the initial consideration received in connection with such
Exchange (which initial consideration, for the avoidance of doubt, shall include
the amount of any cash and the fair market value of any Class A Common Stock
received in such Exchange and shall exclude the fair market value of any Tax
Benefit Payments) and the amount of the initial consideration received in
connection with such Exchange and the aggregate Tax Benefit Payments to such
Member in respect of such Exchange (other than amounts accounted for as interest
under the Code) shall not exceed such stated maximum selling price.
(c)    Interest. The provisions of Section 3.1(b) are intended to operate so
that interest will effectively accrue in respect of the Net Tax Benefit for any
Taxable Year as follows:
(i)    first, at the applicable rate used to determine the amount of Imputed
Interest under the Code (from the relevant Exchange Date until the Initial Due
Date and, if required under applicable law, through the Final Payment Date for a
Tax Benefit Payment as determined pursuant to Section 3.1(a));
(ii)    second, at the Agreed Rate in respect of any Extension Rate Interest
(from the Initial Due Date until the Final Payment Date for a Tax Benefit
Payment as determined pursuant to Section 3.1(a)); and
(iii)    third, at the Default Rate in respect of any Default Rate Interest
(from the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a) until the date on which the Corporation makes the relevant Tax
Benefit Payment to a Member).

Section 3.2    No Duplicative Payments.  It is intended that the provisions of
this Agreement will not result in the duplicative payment of any amount
(including interest) that may be required under this Agreement, and the
provisions of this Agreement shall be consistently interpreted and applied in
accordance with that intent. For purposes of this Agreement, and also for the
avoidance of doubt, no Tax Benefit Payment shall be required to be calculated or
made in respect of any estimated tax payments, including, without limitation,
any estimated U.S. federal income tax payments.

Section 3.3    Pro-Ration of Payments as Between the Members. 
(a)    Insufficient Taxable Income. Notwithstanding anything in Section 3.1(b)
to the contrary, if the aggregate potential depreciation, amortization or other
similar deductions in respect of the Basis Adjustments, Imputed Interest, Actual
Interest Amounts, and Default Rate Interest for purposes of determining the
Corporation’s liability for Covered Taxes (the “Covered Tax Benefit”) is limited
in a particular Taxable Year because the Corporation does not have sufficient
actual taxable income, then the available Covered Tax Benefit for the
Corporation shall be allocated among the Members in proportion to the respective
Tax Benefit Payment that would have been payable if the Corporation had in fact
had sufficient taxable income so that there had been no such limitation. As an
illustration of the intended operation of this Section 3.3(a), if the
Corporation would have had $160 of aggregate potential Covered Tax Benefits (as
a result of, for illustrative purposes, having $640 of taxable income) in a
particular Taxable Year (with $40 of such Covered Tax Benefits being
attributable to Member 1 and $120 of such Covered Tax Benefits being
attributable to Member 2), such that Member 1 would have potentially been
entitled to a Tax Benefit Payment of $34 (i.e. 85% of $40) and Member 2 would
have been entitled to a Tax Benefit Payment of $102, and if instead the
Corporation only had $320 of actual taxable income in such Taxable Year
(corresponding to $80 of aggregate Covered Tax Benefits), then $20 of the
aggregate $80 Covered Tax Benefit for the Corporation for such Taxable Year
would be allocated to Member 1 and $60 of the aggregate $80 Covered Tax benefit
for the Corporation would be allocated to Member 2, such that Member 1 would
receive a Tax Benefit Payment of $17 and Member 2 would receive a Tax Benefit
Payment of $51.
(b)    Late Payments. If for any reason the Corporation is not able to timely
and fully satisfy its payment obligations under this Agreement in respect of a
particular Taxable Year, then Default Rate Interest will begin to accrue
pursuant to Section 5.2 and the Corporation and other Parties agree that (i) the
Corporation shall pay the Tax Benefit Payments due in respect of such Taxable
Year to each Member pro rata in proportion to the amount of such Tax Benefit
Payments, without favoring one obligation over the other, and (ii) no Tax
Benefit Payment shall be made in respect of any Taxable Year until all Tax
Benefit Payments to all Members in respect of all prior Taxable Years have been
made in full.


15

--------------------------------------------------------------------------------






Section 3.4    Optional Estimated Tax Benefit Payment Procedure.  As long as the
Corporation is current in respect of its payment obligations owed to each Member
pursuant to this Agreement and there are no delinquent Tax Benefit Payments
outstanding in respect of prior Taxable Years for any Member, the Corporation
may, at its option, in its sole discretion, make one or more estimated payments
to the Members in respect of any anticipated amounts to be owed with respect to
a Taxable Year to the Members pursuant to Section 3.1 of this Agreement at any
time on or after the Initial Due Date with respect to such Taxable Year (any
such estimated payments referred to as an “Estimated Tax Benefit Payment”);
provided that any Estimated Tax Benefit Payment made to a Member pursuant to
this is matched by a proportionately equal Estimated Tax Benefit Payment to all
other Members then entitled to a Tax Benefit Payment. Any Estimated Tax Benefit
Payment made under this Section 3.4 shall be paid by the Corporation to the
Members and applied against the final amount of any Tax Benefit Payment to be
made pursuant to Section 3.1. The payment of an Estimated Tax Benefit Payment by
the Corporation to the Members pursuant to this Section 3.4 shall also terminate
the obligation of the Corporation to make payment of any Extension Rate Interest
that might have otherwise accrued with respect to the proportionate amount of
the Tax Benefit Payment that is being paid in advance of the applicable Tax
Benefit Schedule being finalized pursuant to Section 2.4. Upon the making of any
Estimated Tax Benefit Payment pursuant to this Section 3.4, the amount of such
Estimated Tax Benefit Payment shall first be applied to any estimated Extension
Rate Interest, then to Imputed Interest, and then applied to the remaining
residual amount of the Tax Benefit Payment to be made pursuant to Section 3.1.
In determining the final amount of any Tax Benefit Payment to be made pursuant
to Section 3.1, and for purposes of finalizing the Tax Benefit Schedule pursuant
to Section 2.4, the amount of any Estimated Tax Benefit Payments that may have
been made with respect to the Taxable Year shall be increased, if the finally
determined Tax Benefit Payment for a Taxable Year exceeds the Estimated Tax
Benefit Payments made for such Taxable Year, with such increase being paid by
the Corporation to the Members along with an appropriate amount of Extension
Rate Interest in respect of the amount of such increase (a “True-Up”). If the
Estimated Tax Benefit Payment for a Taxable Year exceeds the finally determined
Tax Benefit Payment for such Taxable Year, such excess, shall be applied to
reduce the amount of any subsequent future Tax Benefit Payments (including
Estimated Tax Benefit Payments, if any) to be paid by the Corporation to such
Member. As of the date on which any Estimated Tax Benefit Payments are made, and
as of the date on which any True-Up is made, all such payments shall be made in
the same manner and subject to the same terms and conditions as otherwise
contemplated by Section 3.1 and all other applicable terms of this Agreement.
For the avoidance of doubt, as is the case with Tax Benefit Payments made by the
Corporation to the Members pursuant to Section 3.1, the amount of any Estimated
Tax Benefit Payments made pursuant to this Section 3.4 that are attributable to
an Exchange shall also be treated, in part, as subsequent upward purchase price
adjustments that give rise to Basis Adjustments in the Taxable Year of payment
to the extent permitted by applicable law and as of the date on which such
payments are made (to the extent of the estimated Net Tax Benefit associated
with such Estimated Tax Benefit Payment, less any Imputed Interest, and
exclusive of any Extension Rate Interest).

Section 3.5    Changes; Reserves; Suspension of Payments. 
(a)    Receipt of Change Notice. If any Party, or any Affiliate or Subsidiary of
any Party, receives a 30-day letter, a final audit report, a statutory notice of
deficiency, or similar written notice from any Taxing Authority that proposes an
adjustment to a tax item of a Party that would reduce the Tax Benefit Payments
that may be payable by the Corporation to the Members (a “Change Notice”),
prompt written notification and a copy of the relevant Change Notice shall be
delivered by the Party, or its Affiliate or Subsidiary, that received such
Change Notice to the Corporation and the Representative.
(b)    Receipt of Reserve Notice. Prior to the delivery of any Tax Benefit
Schedule or other Schedule by the Corporation to the Representative, management
of the Corporation shall consult with the auditors for the Corporation and, if
necessary, the Advisory Firm or other legal or accounting advisors to the
Corporation regarding the substantive tax issues and related conclusions that
underlie the calculations related to the determination of the Tax Benefit
Payments required under this Agreement. If, following such consultation, the
management for the Corporation shall reasonably determine that a tax reserve or
contingent liability needs to be established by the Corporation for financial
accounting purposes (as determined in accordance with GAAP) in relation to any
past or future tax position that affects the amount of any past or future Tax
Benefit Payments that have been made or that may be made under this Agreement,
then the Representative shall be notified of such determination (a “Reserve
Notice”).
(c)    Suspension of Payments. From and after the date on which a Change Notice
is received, to the extent provided in the following sentence, Tax Benefit
Payments required to be made under this Agreement shall be paid by the


16

--------------------------------------------------------------------------------





Corporation to a national bank mutually agreeable to the Parties to act as
escrow agent to hold such funds in escrow pursuant to an escrow agreement until
a Determination in respect of the applicable Change Notice is received. For
purposes of the preceding sentence and for purposes of the determination of the
amount to be placed in escrow pending a Determination, the Corporation shall
suspend all future Tax Benefit Payments required under this Agreement until the
amount of such suspended future Tax Benefit Payments equals the aggregate amount
of Tax Benefit Payments that the Corporation reasonably determines would not be
payable if such Change Notice results in an adverse Determination. For the
avoidance of doubt, such suspended amounts described in the immediately
preceding sentence to be placed in escrow shall include (i) any Actual Interest
Amount that has accrued on the underlying Net Tax Benefit from the Initial Due
Date through the date such Tax Benefit Payment is placed in escrow (provided
that to the extent the amount was not placed in escrow on or before the Final
Payment Date, such amount placed in escrow shall also include any Default Rate
Interest that accrued from the Final Payment Date until such amount is placed in
escrow) and (ii) any additional amounts required to be placed in escrow pursuant
to this Section 3.5(c) over time. From and after the date on which a Reserve
Notice is issued, to the extent that the tax position that gives rise to a tax
reserve or contingent liability would have the effect of reducing the Tax
Benefit Payments required to be made under this Agreement, the Tax Benefit
Payments required to be made under this Agreement shall, to the extent
determined reasonably necessary by the Audit Committee, be paid by the
Corporation to a national bank mutually agreeable to the Parties to act as
escrow agent to hold such funds in escrow pursuant to an escrow agreement until
the relevant reserve is released or the relevant contingent liability is
eliminated or it is otherwise determined that the tax position is not reasonably
expected to have the effect of reducing the Tax Benefit Payments. For purposes
of the preceding sentence and for purposes of the Audit Committee’s
determination of the amount to be placed in escrow pending the release of the
reserve or the elimination of the contingent liability, the Corporation shall be
entitled to suspend all future Tax Benefit Payments required under this
Agreement until the amount of such suspended future Tax Benefit Payments equals
the aggregate amount of Tax Benefit Payments that the Corporation reasonably
determines would not be payable if the tax position giving rise to the reserve
is sustained. For the avoidance of doubt, such suspended amounts described in
the immediately preceding sentence to be placed in escrow shall include (i) any
Actual Interest Amount that has accrued on the underlying Net Tax Benefit from
the Initial Due Date through the date such Tax Benefit Payment is placed in
escrow (provided that to the extent the amount was not placed in escrow on or
before the Final Payment Date, such amount placed in escrow shall also include
any Default Rate Interest that from Final Payment Date until such amount is
placed in escrow) and (ii) any additional amounts required to be placed in
escrow pursuant to this Section 3.5(c) over time. Any amounts to be placed in
escrow pursuant to this Section 3.5(c) shall be held in an interest-bearing
escrow account. The date on which the Corporation pays any such Tax Benefit
Payments to the escrow agent shall not be considered the date on which such Tax
Benefit Payments are paid to the Members. To the extent any Tax Benefit Payments
placed in escrow pursuant to this Section 3.5(c) are ultimately released to a
Member pursuant to Section 3.5(d), the Corporation shall pay to the Member
(either directly or from the escrow), and the Member will be entitled to
receive, in addition to the Tax Benefit Payment released from escrow, the
greater of (i) the interest income accrued on such Tax Benefit Amount in the
escrow net of expenses and taxes as set forth in Section 3.5(d) and (ii) an
amount equal to the Actual Interest Amount that accrued on such Tax Benefit
Payment since the date such amounts were placed in Escrow. In connection with
the immediately preceding sentence, if, at the end of each calendar quarter, the
interest earned on the amounts in escrow, net of (1) expenses incurred by the
Corporation or the LLC in administering the escrow and (2) any taxes imposed on
the corporation or the LLC with respect to any income earned on the investment
on such escrowed funds, is less than the Actual Interest Amount that has accrued
on the Tax Benefit Payments placed in escrow since the date such amounts were
placed in escrow, the Corporation shall deposit additional amounts in escrow so
that the amount in escrow (net of expenses and taxes described in Section
3.5(c)) is no less than the amount of the Tax Benefit Payment initially placed
in escrow plus the Actual Interest Amount thereon. The effect on the Members of
a suspension of payments made pursuant to this Agreement under this Section
3.5(c) shall be borne by the Members in the same manner as that set forth in
Section 3.3. In addition, to the extent the Corporation enters into or succeeds
or takes subject to one or more other “tax receivable agreements” or similar
agreements in which the Corporation is obligated to pay a third party for the
use of tax benefits attributable to Basis Adjustments subsequent to this
Agreement and such other agreement does not have a substantially similar
provision as this Section 3.5(c), this Section 3.5(c) and Section 3.5(d) shall
be of no further force or effect and all amounts in escrow shall be released to
the Parties (after the funding by the Corporation of any additional deposits
that may be required pursuant to the second preceding sentence) as if there was
a Determination that resulted in no adjustment of any Tax Benefit Payment and
all reserves have been released and contingent liabilities eliminated, as
applicable.


17

--------------------------------------------------------------------------------





(d)    Release of Escrowed Funds. As of the date on which a reserve is released
or contingent liability is eliminated (in the case of a Reserve Notice), and
provided that no Change Notice has previously been issued and is still
outstanding in relation to the same tax position that was the subject of the
Reserve Notice, the relevant escrowed funds (along with any additional amounts
required to be paid directly by the Corporation or released from escrow to the
Members pursuant to Section 3.5(c)) shall be distributed to the relevant
Members. The portion of any interest earned on the escrowed funds equivalent to
(1) the out-of-pocket expenses incurred by the Corporation or the LLC in
administrating the escrow and (2) any taxes imposed on the Corporation or the
LLC with respect to any income earned on the investment of such funds shall be
distributed to the Corporation or the LLC, as applicable. If a Determination is
received (in the case of a Change Notice), and if such Determination results in
no adjustment in any Tax Benefit Payments under this Agreement, and provided
that no Reserve Notice has previously been issued and is still outstanding in
relation to the same tax position that was the subject of the Change Notice,
then the relevant escrowed funds (along with any additional amounts required to
be paid directly by the Corporation or released from escrow to the Members
pursuant to Section 3.5(c)) shall be distributed to the relevant Members. If a
Determination is received (in the case of a Change Notice), and if such
Determination results in an adjustment in any Tax Benefit Payments under this
Agreement, and provided that no Reserve Notice has previously been issued and is
still outstanding in relation to the same tax position that was the subject of
the Change Notice, then the relevant escrowed funds (along with any additional
amounts required to be paid directly by the Corporation or released from escrow
to the Members pursuant to Section 3.5(c)) shall be distributed among the
Parties as follows: (i) first, to the Corporation or the LLC in an amount equal
to (1) the out-of-pocket expenses incurred by the Corporation or the LLC in
administering the escrow and in contesting the Determination and (2) any taxes
imposed on the Corporation or the LLC with respect to any income earned on the
investment of such funds; and (ii) second, to the relevant Parties (which, for
the avoidance of doubt and depending on the nature of the adjustments, may
include the Corporation or the relevant Members, or some combination thereof) in
accordance with the relevant Amended Schedule prepared pursuant to Section 2.4
of this Agreement and as required pursuant to Section 3.5(c).
(e)    Early Termination. Notwithstanding any other provision of this Agreement,
in the event of an Early Termination Notice prior to release of the escrow
pursuant to Section 3.5(d), the escrowed funds shall be released to the
Corporation, and any Early Termination Payment payable by the Corporation to the
Members pursuant to Section 4.3 shall be computed without regard to any proposed
adjustment to a tax item of a Party that has given rise to a Change Notice or
any tax position that has given rise to a Reserve Notice.

ARTICLE IV.
TERMINATION

Section 4.1    Early Termination of Agreement; Breach of Agreement. 
(a)    Corporation’s Early Termination Right. With the written approval of a
majority of the Independent Directors, the Corporation may completely terminate
this Agreement, as and to the extent provided herein, with respect to all
amounts payable to the Members pursuant to this Agreement by paying to the
Members the Early Termination Payment; provided that Early Termination Payments
may be made pursuant to this Section 4.1(a) only if made to all Members that are
entitled to such a payment simultaneously, and provided further, that the
Corporation may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid. Upon the Corporation’s payment of the Early Termination Payment, the
Corporation shall not have any further payment obligations under this Agreement,
other than with respect to any: (i) prior Tax Benefit Payments that are due and
payable under this Agreement but that still remain unpaid as of the date of the
Early Termination Notice; and (ii) current Tax Benefit Payment due for the
Taxable Year ending on or including the date of the Early Termination Notice
(except to the extent that the amount described in clause (ii) is included in
the calculation of the Early Termination Payment). For the avoidance of doubt,
if an Exchange subsequently occurs with respect to Units for which the
Corporation has exercised its termination rights under this Section 4.1(a), the
Corporation shall have no obligations under this Agreement with respect to such
Exchange.
(b)    Acceleration Upon Change of Control. In the event of a Change of Control,
all obligations hereunder shall be accelerated and such obligations shall be
calculated pursuant to this Article IV as if an Early Termination Notice had
been delivered on the closing date of the Change of Control and utilizing the
Valuation Assumptions by substituting


18

--------------------------------------------------------------------------------





the phrase “the closing date of a Change of Control” in each place where the
phrase “Early Termination Effective Date” appears. Such obligations shall
include, but not be limited to, (1) the Early Termination Payment calculated as
if an Early Termination Notice had been delivered on the closing date of the
Change of Control, (2) any Tax Benefit Payments agreed to by the Corporation and
the Members as due and payable but unpaid as of the Early Termination Notice and
(3) any Tax Benefit Payments due for any Taxable Year ending prior to, with or
including the closing date of a Change of Control (except to the extent that any
amounts described in clauses (2) or (3) are included in the Early Termination
Payment). For the avoidance of doubt, Sections 4.2 and 4.3 shall apply to a
Change of Control, mutadis mutandi.
(c)    Acceleration Upon Breach of Agreement. In the event that the Corporation
materially breaches any of its material obligations under this Agreement,
whether as a result of failure to make any payment when due, failure to honor
any other material obligation required hereunder, or by operation of law as a
result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, then all obligations hereunder shall be
accelerated and become immediately due and payable upon notice of acceleration
from a Member (provided that in the case of any proceeding under the Bankruptcy
Code or other insolvency statute, such acceleration shall be automatic without
any such notice), and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such notice of acceleration
(or, in the case of any proceeding under the Bankruptcy Code or other insolvency
statute, on the date of such breach) and shall include, but not be limited to:
(i) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the date of such acceleration; (ii) any prior Tax Benefit
Payments that are due and payable under this Agreement but that still remain
unpaid as of the date of such acceleration; and (iii) any current Tax Benefit
Payment due for the Taxable Year ending with or including the date of such
acceleration (except to the extent included in the Early Termination Payment).
Notwithstanding the foregoing, in the event that the Corporation breaches this
Agreement and such breach is not a material breach of a material obligation, a
Member shall still be entitled to enforce all of its rights otherwise available
under this Agreement, excluding, for the avoidance of doubt, seeking an
acceleration of amounts payable under this Agreement. For purposes of this
Section 4.1(c), and subject to the following sentence, the Parties agree that
the failure to make any payment due pursuant to this Agreement within ninety
(90) calendar days of the relevant Final Payment Date shall be deemed to be a
material breach of a material obligation under this Agreement for all purposes
of this Agreement, and that it will not be considered to be a material breach of
a material obligation under this Agreement to make a payment due pursuant to
this Agreement within ninety (90) calendar days of the relevant Final Payment
Date. For the avoidance of doubt, a suspension of payments pursuant to Section
3.5 will not be considered to be a failure to make a payment due pursuant to
this Agreement, provided that the Corporation complies with the provisions of
Section 3.5(c) that require the Corporation to pay the Tax Benefit Payments to
an escrow. Notwithstanding anything in this Agreement to the contrary, it shall
not be a material breach of a material obligation of this Agreement if the
Corporation fails to make any Tax Benefit Payment within ninety (90) calendar
days of the relevant Final Payment Date to the extent that the Corporation has
insufficient funds or cannot make such payment as a result of obligations
imposed in connection with the Senior Obligations (including any Credit
Agreements) or under applicable law, and cannot obtain sufficient funds despite
using commercially reasonable efforts to obtain funds to make such payment
(including by causing Subsidiaries to distribute or lend funds for such payment
and access any sources of available credit to fund such payment); provided that
the interest provisions of Section 5.2 shall apply to such late payment; and
further provided that such payment obligation shall nonetheless accrue for the
benefit of the Members and the Corporation shall make such payment at the first
opportunity that it has sufficient funds and is otherwise able to make such
payment.
(d)    Limitation. Payments under this Section 4.1 are subject to Section 5.1.

Section 4.2    Early Termination Notice.  If the Corporation chooses to exercise
its right of early termination under Section 4.1 above, the Corporation shall
deliver to the Representative a notice of the Corporation’s decision to exercise
such right (an “Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) showing in reasonable detail the calculation of the Early
Termination Payment. The Corporation shall also (x) deliver to the
Representative supporting schedules and work papers, as determined by the
Corporation or as reasonably requested by the Representative, that provide a
reasonable level of detail regarding the data and calculations that were
relevant for purposes of preparing the Early Termination Schedule; (y) consult
with the Advisory Firm (to the extent necessary in the Corporation’s
determination) with respect to such Early Termination Schedule; and (z) allow
and the Representative and their advisors to have reasonable access at no cost
to the appropriate representatives, as determined by the Corporation or as
reasonably requested by the Representative, at the Corporation and the Advisory
Firm in connection with a review of such Early Termination Schedule.


19

--------------------------------------------------------------------------------





The Early Termination Schedule shall become final and binding on each Party
thirty (30) calendar days from the first date on which the Representative
received such Early Termination Schedule unless:
(i)    the Representative within thirty (30) calendar days after receiving the
Early Termination Schedule, provides the Corporation with (A) notice of a
material objection to such Early Termination Schedule made in good faith and
setting forth in reasonable detail the Representative’s, as applicable, material
objection (a “Termination Objection Notice”) and (B) a letter from an Advisory
Firm (that is different from the Advisory Firm that was consulted by the
Corporation with respect to the Early Termination Schedule) in support of such
Termination Objection Notice; or
(ii)    the Representative provides a written waiver of such right of a
Termination Objection Notice within the period described in clause (i) above, in
which case such Early Termination Schedule becomes binding on the date the
waiver from the Representative is received by the Corporation.
In the event that the Representative timely delivers a Termination Objection
Notice pursuant to clause (i) above, and if the Parties, for any reason, are
unable to successfully resolve the issues raised in the Termination Objection
Notice within thirty (30) calendar days after receipt by the Corporation of the
Termination Objection Notice, the Corporation or the Representative, as
applicable, shall employ the Reconciliation Procedures. For the avoidance of
doubt, and notwithstanding anything to the contrary herein, the expense of
preparing and obtaining the letter from an Advisory Firm referenced in clause
(i) above shall be borne solely by the Representative, as applicable, and the
Corporation shall have no liability with respect to such letter or any of the
expenses associated with its preparation and delivery, provided, however, that
all Members shall reimburse the Representative for such expenses in an amount
that is pro rata with respect to their rights to Early Termination Payments. The
date on which the Early Termination Schedule becomes final in accordance with
this Section 4.2 shall be the “Early Termination Reference Date.”

Section 4.3    Payment Upon Early Termination. 
(a)    Timing of Payment. Within ten (10) calendar days after the Early
Termination Reference Date, the Corporation shall pay to each Member an amount
equal to the Early Termination Payment for such Member. Such Early Termination
Payment shall be made by the Corporation by wire transfer of immediately
available funds to a bank account or accounts designated by the Members or as
otherwise agreed by the Corporation and the Members.
(b)    Amount of Payment. The “Early Termination Payment” payable to a Member
pursuant to Section 4.3(a) shall equal the present value, discounted at the
Early Termination Rate as determined as of the Early Termination Reference Date,
of all Tax Benefit Payments that would be required to be paid by the Corporation
to such Member, whether payable with respect to Units that were Exchanged prior
to the Early Termination Effective Date or on or after the Early Termination
Effective Date, beginning from the Early Termination Effective Date and using
the Valuation Assumptions. For the avoidance of doubt, notwithstanding any other
provision in this Agreement, neither (i) any proposed adjustment to a tax item
of a Party that has given rise to a Change Notice, nor (ii) any reserve or
contingent liability associated with a tax position that has given rise to a
Reserve Notice, shall be taken into account in determining the amount of any
Early Termination Payment, which shall be computed as if the adjustment or tax
item giving rise to the Change Notice or Reserve Notice has been resolved in a
manner that does not result in a reduction of any Tax Benefit Payment payable
under this Agreement.
 

ARTICLE V.
SUBORDINATION AND LATE PAYMENTS

Section 5.1    Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the Members under this Agreement shall
rank subordinate and junior in right of payment to any principal, interest, or
other amounts due and payable in respect of any obligations owed in respect of
secured or unsecured indebtedness for borrowed money of the Corporation and its
Subsidiaries, which shall include, for the avoidance of doubt, obligations in
respect of any Credit Agreement (“Senior


20

--------------------------------------------------------------------------------





Obligations”) and shall rank pari passu in right of payment with all current or
future unsecured obligations of the Corporation that are not Senior Obligations;
provided, however, that to the extent the Corporation enters into or succeeds or
takes subject to one or more other “tax receivable agreements” or similar
agreement in which the Corporation is obligated to pay a third party for the use
of tax benefits attributable to Basis Adjustments subsequent to this Agreement
and the Covered Tax Benefit would be limited in a particular Taxable Year
because the Corporation does not have sufficient actual taxable income after
accounting for any Basis Adjustments (or corresponding term in such other
agreement) or interest deductions that are the subject matter of such other
agreement, then the Tax Benefit Payment (and the components thereof, including
the Hypothetical Tax Liability, Cumulative Net Realized Tax Benefit) shall be
calculated without regard to such other agreement and without giving effect to
any Basis Adjustments (or corresponding term in such other agreement) or
interest deductions that are the subject matter of such other agreement. To the
extent that any payment under this Agreement is not permitted to be made at the
time payment is due as a result of this Section 5.1 and the terms of any
agreement governing any Senior Obligations (in each case, whether money is
currently borrowed under such agreement or available to be borrowed under such
agreement), such payment obligation nevertheless shall accrue for the benefit of
the Members and the Corporation shall make such payments at the first
opportunity that such payments are permitted to be made in accordance with the
terms of the Senior Obligations.

Section 5.2    Late Payments by the Corporation.  Except as otherwise provided
in this Agreement, the amount of all or any portion of any Tax Benefit Payment
or Early Termination Payment not made to the Members when due under the terms of
this Agreement, whether as a result of Section 5.1 and the terms of the Senior
Obligations or otherwise, shall be payable together with any interest thereon,
computed at the Default Rate and commencing from the Final Payment Date on which
such Tax Benefit Payment or Early Termination Payment was first due and payable
to the date of actual payment.

ARTICLE VI.
TAX MATTERS; CONSISTENCY; COOPERATION

Section 6.1    Participation in the Corporation’s and the LLC’s Tax Matters. 
Except as otherwise provided herein, the Corporation shall have full
responsibility for, and sole discretion over, all tax matters concerning the
Corporation and the LLC, including without limitation the preparation, filing or
amending of any Tax Return and defending, contesting or settling any issue
pertaining to taxes. The Corporation shall notify the Representative of, and
keep him or her reasonably informed with respect to, the portion of any tax
audit of the Corporation or the LLC, or any of the LLC’s Subsidiaries, the
outcome of which is reasonably expected to materially affect the Tax Benefit
Payments payable to any Members under this Agreement, and the Representative,
shall have the right to provide information and input at its own expense
relating to but, for the avoidance of doubt, may not control, any such portion
of any such Tax audit. To the extent there is a conflict between this Agreement
and the LLC Agreement as it relates to tax matters concerning Covered Taxes and
the Corporation and the LLC, including preparation, filing or amending of any
Tax Return and defending, contesting or settling any issue pertaining to taxes,
this Agreement shall control; provided, however, that to the extent there is a
conflict between this Agreement and Sections 5.05 and 9.02 of the LLC Agreement,
Sections 5.05 and 9.02 of the LLC Agreement shall control.

Section 6.2    Consistency.  Except as otherwise required by law, all
calculations and determinations made hereunder, including, without limitation,
any Basis Adjustments, the Schedules and the determination of any Realized Tax
Benefits or Realized Tax Detriments, shall be made in accordance with the
elections, methodologies or positions taken by the Corporation and the LLC on
their respective Tax Returns. Each Member shall prepare its Tax Returns in a
manner that is consistent with the terms of this Agreement, and any related
calculations or determinations that are made hereunder, including, without
limitation, the terms of Section 2.1 of this Agreement and the Schedules
provided to the Members under this Agreement. In the event that an Advisory Firm
is replaced with another Advisory Firm, such replacement Advisory Firm shall
perform its services under this Agreement using procedures and methodologies
consistent with the previous Advisory Firm, unless otherwise required by law or
unless the Corporation and all of the Members agree to the use of other
procedures and methodologies.

Section 6.3    Cooperation. 
(a)    Each Member shall (i) furnish to the Corporation in a timely manner such
information, documents and other materials as the Corporation may reasonably
request for purposes of making any determination or computation


21

--------------------------------------------------------------------------------





necessary or appropriate under this Agreement, preparing any Tax Return or
contesting or defending any audit, examination or controversy with any Taxing
Authority, (ii) make itself available to the Corporation and its representatives
to provide explanations of documents and materials and such other information as
the Corporation or its representatives may reasonably request in connection with
any of the matters described in clause (i) above, and (iii) reasonably cooperate
in connection with any such matter.
(b)    The Corporation shall reimburse the Members for any reasonable and
documented out-of-pocket costs and expenses incurred pursuant to Section 6.3(a).

ARTICLE VII.
MISCELLANEOUS

Section 7.1    Notices.  All notices, requests, consents and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by certified
or registered mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be as specified in a notice given in accordance with this Section 7.1).
All notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the Party to receive such
notice:
If to the Corporation, to:
Pluralsight, Inc.
182 North Union Avenue
Farmington, Utah 84025
Attn: Chief Financial Officer
with a copy (which shall not constitute notice to the Corporation) to:
Wilson Sonsini Goodrich & Rosati P.C.
650 Page Mill Road
Palo Alto, California 94304
Attn: Allison Spinner
If to the Representative (on behalf of the Members):
c/o Insight Venture Partners
1114 Avenue of the Americas, 36th Floor
New York, NY 10036
Attention: Ryan Hinkle


    
with a copy (which shall not constitute notice) to:
Goodwin Procter LLP
620 Eighth Avenue,
New York, New York 10018
Attention: Paul N. Cicero






22

--------------------------------------------------------------------------------





Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

Section 7.2    Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.3    Entire Agreement; No Third Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each Party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 7.4    Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.

Section 7.5    Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

Section 7.6    Right of First Refusal; Assignments; Amendments; Successors; No
Waiver.
(a)    Right of First Refusal. Before a Member (such Member, a “Seller”) may
assign, sell, pledge, or otherwise alienate or transfer (collectively,
“Transfer”) any interest in this Agreement, including the right to receive any
Tax Benefit Payments under this Agreement (collectively, “TRA Interests”), to
any Person (other than a Permitted Transferee), in addition to any other
requirements set forth in this Agreement (including as set forth in
Section 7.6(b)), Seller must comply with the following:
(i)    Notice of Proposed Transfer. Prior to Seller Transferring any of its TRA
Interests to any Person (other than a Permitted Transferee), Seller shall
deliver to the Corporation a written notice (the “Transfer Notice”) stating: (A)
Seller’s bona fide intention to Transfer such TRA Interests; (B) the name,
address and phone number of each proposed purchaser or other transferee (each, a
“Proposed Transferee”); (C) a description of Seller’s TRA Interests (or portion
thereof) proposed to be Transferred to each Proposed Transferee (the “Offered
TRA Interests”); and (D) the bona fide cash price or, in reasonable detail,
other consideration for which Seller proposes to Transfer the Offered TRA
Interests (the “Offered Price”).
(ii)    Exercise by the Corporation. For a period of 30 days (the “Exercise
Period”) after the date on which the Transfer Notice is, pursuant to
Section 7.1, deemed to have been delivered to the Corporation, the Corporation
shall have the right to purchase all or any portion of the Offered TRA Interests
on the terms and conditions set forth in this Section 7.6(a). In order to
exercise its right hereunder, the Corporation must deliver written notice to
elect to purchase to Seller within the Exercise Period. If no such written
notice is given within the Exercise Period, the Corporation shall be deemed to
have elected not to purchase the Offered TRA Interests.
(iii)    Purchase Price. The purchase price for the Offered TRA Interests to be
purchased by the Corporation exercising its Right of First Refusal under this
Agreement will be the Offered Price, and will be payable as set forth in
Section 7.6(a)(iv). If the Offered Price includes consideration other than cash,
the cash


23

--------------------------------------------------------------------------------





equivalent value of the non-cash consideration will be determined by the Board
of Directors of the Corporation in good faith, which determination will be
binding upon the Corporation and the Seller, absent fraud or manifest error.
(iv)    Closing; Payment. Subject to compliance with applicable state and
federal securities laws, the Corporation and Seller shall effect the purchase
and sale of all or any portion of the Offered TRA Interests, including the
payment of the purchase price, within ten days after the expiration of the
Exercise Period or as promptly as otherwise practicable thereafter (the “Right
of First Refusal Closing”). Payment of the purchase price will be made by wire
transfer to a bank account designated by Seller in writing to the Corporation at
least 3 days prior to the Right of First Refusal Closing. At such Right of First
Refusal Closing, Seller shall deliver to the Corporation, among other things,
such documents and instruments of conveyance as may be necessary in the
reasonable opinion of counsel to the Corporation to effect the Transfer of such
Offered TRA Interests.
(v)    Transfer by Seller. If any of the Offered TRA Interests remain available
after the exercise, if any, of the Corporation’s Right of First Refusal, then
the Seller shall be free to transfer, subject to the general conditions to
transfer set forth in Section 7.6(b), any such remaining Offered TRA Interests
to the Proposed Transferee at the Offered Price set forth in the Transfer
Notice; provided, however, that if the Offered TRA Interests are not so
transferred during the 90-day period following the delivery of the Transfer
Notice, then the Seller may not Transfer any of such remaining Offered TRA
Interests without complying again in full with the provisions of this Agreement.
(b)    Assignment. No Member may Transfer any TRA Interests to any Person (other
than a Permitted Transferee) without the prior written consent of the
Corporation (such consent not to be unreasonably withheld, conditioned or
delayed); provided, however, that such Member may Transfer a TRA Interest if the
Member shall have complied with Section 7.6(a) of this Agreement; and provided,
further that such Person (including any Permitted Transferee) shall execute and
deliver a Joinder agreeing to succeed to the applicable portion of such Member’s
interest in this Agreement and to become a Party for all purposes of this
Agreement (the “Joinder Requirement”). For the avoidance of doubt, if a Member
transfers Units in accordance with the terms of the LLC Agreement but does not
assign to the transferee of such Units its rights under this Agreement with
respect to such transferred Units, such Member shall continue to be entitled to
receive the Tax Benefit Payments arising in respect of a subsequent Exchange of
such Units (and any such transferred Units shall be separately identified, so as
to facilitate the determination of Tax Benefit Payments hereunder). The
Corporation may not assign any of its rights or obligations under this Agreement
to any Person (other than any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation) without the prior written consent of each of the
Members (and any purported assignment without such consent shall be null and
void).
(c)    Amendments. No provision of this Agreement may be amended unless such
amendment is approved in writing by each of a majority of the Independent
Directors and the Representative, in which case such amendment shall be
permitted. No provision of this Agreement may be waived unless such waiver is in
writing and signed by the Party against whom the waiver is to be effective.
(d)    Successors. Except as provided in Section 7.6(b), all of the terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable by, the Parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Corporation shall require and cause any direct or indirect successor
(whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.
(e)    Waiver. No failure by any Party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement, or to exercise
any right or remedy consequent upon a breach thereof, shall constitute a waiver
of any such breach or any other covenant, duty, agreement, or condition.


24

--------------------------------------------------------------------------------






Section 7.7    Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.8    Resolution of Disputes. 
(a)    Except for Reconciliation Disputes subject to Section 7.9, any and all
disputes which cannot be settled amicably, including any ancillary claims of any
Party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally resolved by arbitration in
accordance with the International Institute for Conflict Prevention and
Resolution Rules for Administered Arbitration (the “Rules”) by three
arbitrators, of which the Corporation shall appoint one arbitrator and the
Members party to such Dispute shall appoint one arbitrator in accordance with
the “screened” appointment procedure provided in Rule 5.4. The arbitration shall
be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment
upon the award rendered by the arbitrators may be entered by any court having
jurisdiction thereof. The place of the arbitration shall be Farmington, Utah.
(b)    Notwithstanding the provisions of paragraph (a), any Party may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling another Party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Party (i)
expressly consents to the application of paragraph (c) of this Section 7.8 to
any such action or proceeding, and (ii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate. For the
avoidance of doubt, this Section 7.8 shall not apply to Reconciliation Disputes
to be settled in accordance with the procedures set forth in Section 7.9.
(c)    Each Party irrevocably consents to service of process by means of notice
in the manner provided for in Section 7.1. Nothing in this Agreement shall
affect the right of any Party to serve process in any other manner permitted by
law.
(d)    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
(e)    In the event the parties are unable to agree whether a dispute between
them is a Reconciliation Dispute subject to the dispute resolution procedure set
forth in Section 7.9 or a Dispute subject to the dispute resolution procedure
set forth in this Section 7.8, such disagreement shall be decided and resolved
in accordance with the procedure set forth in this Section 7.8.

Section 7.9    Reconciliation.  In the event that the Corporation and any Member
are unable to resolve a disagreement with respect to a Schedule (other than an
Early Termination Schedule) prepared in accordance with the procedures set forth
in Section 2.4, or with respect to an Early Termination Schedule prepared in
accordance with the procedures set forth in Section 4.2, within the relevant
time period designated in this Agreement (a “Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both Parties. The Expert shall be a partner or principal in a
nationally recognized accounting firm, and unless the Corporation and such
Member agree otherwise, the Expert shall not, and the firm that employs the
Expert shall not, have any material relationship with the Corporation or such
Member or other actual or potential conflict of interest. If the Parties are
unable to agree on an Expert within fifteen (15) calendar days of receipt by the
respondent(s) of written notice of a Reconciliation Dispute, the selection of an
Expert shall be treated as a Dispute subject to Section 7.8 and an arbitration
panel shall pick an Expert from a nationally recognized accounting firm that
does not have any material relationship with the Corporation or such Member or
other actual or potential conflict of interest. The Expert shall resolve any
matter relating to the Basis Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within fifteen (15) calendar days or as soon thereafter as is reasonably
practicable, in each case


25

--------------------------------------------------------------------------------





after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on the date prescribed by this
Agreement and such Tax Return may be filed as prepared by the Corporation,
subject to adjustment or amendment upon resolution. The costs and expenses
relating to the engagement of such Expert or amending any Tax Return shall be
borne by the Corporation except as provided in the next sentence. The
Corporation and the Members shall bear their own costs and expenses of such
proceeding, unless (i) the Expert adopts the Member’s position, in which case
the Corporation shall reimburse the Member for any reasonable and documented
out-of-pocket costs and expenses in such proceeding (including for the avoidance
of doubt any costs and expenses incurred by the Member relating to the
engagement of the Expert or amending any applicable Tax Return), or (ii) the
Expert adopts the Corporation’s position, in which case the Member shall
reimburse the Corporation for any reasonable and documented out-of-pocket costs
and expenses in such proceeding (including for the avoidance of doubt costs and
expenses incurred by the Corporation relating to the engagement of the Expert or
amending any applicable Tax Return). The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on the Corporation and the Members and may be
entered and enforced in any court having competent jurisdiction.

Section 7.10    Withholding.  The Corporation, the LLC and their affiliates and
representatives shall be entitled to deduct and withhold from any payment that
is payable to any Member pursuant to this Agreement such amounts may be required
to be deducted and withheld with respect to the making of such payment under the
Code or any provision of U.S. state, local or foreign tax law. To the extent
that amounts are so withheld, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the recipient of the payments
in respect of which such deduction and withholding was made. To the extent that
any payment pursuant to this Agreement is not reduced by such deductions or
withholdings, such recipient shall indemnify the applicable withholding agent
for any amounts imposed by any taxing authority together with any costs and
expenses related thereto. Each Member shall promptly provide the Corporation,
LLC or other applicable withholding agent with any applicable tax forms and
certifications (including IRS Form W-9 or the applicable version of IRS Form
W-8) reasonably requested, in connection with determining whether any such
deductions and withholdings are required under the Code or any provision of U.S.
state, local or foreign tax law.

Section 7.11    Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets. 
(a)    If the Corporation is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Section 1501 or other applicable Sections of the Code governing
affiliated or consolidated groups, or any corresponding provisions of U.S. state
or local law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole and (ii) Tax Benefit Payments, Early Termination
Payments, and other applicable items hereunder shall be computed with reference
to the consolidated taxable income of the group as a whole.
(b)    If the Corporation, its successor in interest or any member of a group
described in Section 7.11(a) transfers one or more assets to a corporation (or a
Person classified as a corporation for U.S. income tax purposes) with which the
Corporation or its successor in interest does not file a consolidated Tax Return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment due
hereunder, shall be treated as having disposed of such asset in a fully taxable
transaction on the date of such transfer. The consideration deemed to be
received by such entity shall be equal to the fair market value of the
contributed asset as determined by the Advisory Firm or a valuation expert
selected by the Corporation. For purposes of this Section 7.11, a transfer of a
partnership interest shall be treated as a transfer of the transferring
partner’s share of each of the assets and liabilities of that partnership.
Notwithstanding anything to the contrary set forth herein, if the Corporation,
its successor in interest or any member of a group described in Section 7.11(a),
transfers its assets pursuant to a transaction that qualifies as a
“reorganization” (within the meaning of Section 368(a) of the Code) in which
such entity does not survive or pursuant to any other transaction to which
Section 381(a) of the Code applies (other than any such reorganization or any
such other transaction, in each case, pursuant to which such entity transfers
assets to a corporation with which the Corporation or its successor in interest
does not file a consolidated Tax Return pursuant to Section 1501 of the Code),
the transfer will not cause such entity to be treated as having transferred any
assets to a corporation (or a Person classified as a corporation for U.S. income
tax purposes) pursuant to this Section 7.11(b). Notwithstanding the foregoing,
to the extent the Corporation or any of its subsidiaries determines to (a) cause
the LLC to be taxed as a corporation for U.S. federal income tax purposes or (b)
otherwise causes


26

--------------------------------------------------------------------------------





the LLC or any of its subsidiaries to contribute substantially all of the assets
directly or indirectly held by the LLC that are not already held by an entity
taxed as a corporation to an entity taxed as a corporation for U.S. federal
income tax purposes (each of (a) and (b), a (“Corporate Conversion”)), the
Corporation shall provide the Members with advance notice of such determination
to allow them to make a Redemption request in accordance with the LLC Agreement
prior to the effectiveness of such Corporate Conversion.

Section 7.12    Arm’s Length Transactions. Each of the Corporation and LLC shall
not, and each shall cause their respective Subsidiaries not to, (i) enter into
transactions or agreements with Affiliates that are not on arm’s length terms to
the extent such transactions or agreements would reasonably be expected to
materially adversely impact the amount or timing of any payments under this
Agreement or (ii) engage in any transaction or enter into any agreement the
principal purpose of which is to reduce the amount or timing of any payments
under this Agreement.

Section 7.13    Confidentiality.  Each Member and its assignees acknowledges and
agrees that the information of the Corporation is confidential and, except in
the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such Person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, learned by any
Member heretofore or hereafter. This Section 7.13 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of any
Member in violation of this Agreement) or is generally known to the business
community, (ii) the disclosure of information to the extent necessary for a
Member to prosecute or defend claims arising under or relating to this
Agreement, and (iii) the disclosure of information to the extent necessary for a
Member to prepare and file its Tax Returns, to respond to any inquiries
regarding the same from any Taxing Authority or to prosecute or defend any
action, proceeding or audit by any Taxing Authority with respect to such Tax
Returns. If a Member or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.13, the Corporation shall
have the right and remedy to have the provisions of this Section 7.13
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Corporation or any of its Subsidiaries and that
money damages alone shall not provide an adequate remedy to such Persons. Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

Section 7.14    Change in Law.  Notwithstanding anything herein to the contrary,
if, as a result of or, in connection with an actual or proposed change in law, a
Member reasonably believes that the existence of this Agreement could cause
income (other than income arising from receipt of a payment under this
Agreement) recognized by such Member (or direct or indirect equity holders in
such Member) in connection with any Exchange to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for U.S.
federal income tax purposes or would have other material adverse tax
consequences to such Member or any direct or indirect owner of such Member, then
at the written election of such Member in its sole discretion (in an instrument
signed by such Member and delivered to the Corporation) and to the extent
specified therein by such Member, this Agreement shall cease to have further
effect and shall not apply to an Exchange with respect to such Member occurring
after a date specified by such Member, or may be amended by in a manner
reasonably determined by such Member, provided that such amendment shall not
result in an increase in any payments owed by the Corporation under this
Agreement at any time as compared to the amounts and times of payments that
would have been due in the absence of such amendment.

Section 7.15    Interest Rate Limitation.  Notwithstanding anything to the
contrary contained herein, the interest paid or agreed to be paid hereunder with
respect to amounts due to any Member hereunder shall not exceed the maximum rate
of non-usurious interest permitted by applicable law (the “Maximum Rate”). If
any Member shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the Tax Benefit Payment, Estimated Tax
Benefit Payment or Early Termination Payment, as applicable (but in each case
exclusive of any component thereof comprising interest) or, if it exceeds such
unpaid non-interest amount, refunded to the Corporation. In determining whether
the interest contracted for, charged, or received by any Member exceeds the
Maximum Rate, such Member may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the payment
obligations owed by


27

--------------------------------------------------------------------------------





the Corporation to such Member hereunder. Notwithstanding the foregoing, it is
the intention of the Parties to conform strictly to any applicable usury laws.

Section 7.16    Independent Nature of Rights and Obligations.  The rights and
obligations of each Member hereunder are several and not joint with the rights
and obligations of any other Person. A Member shall not be responsible in any
way for the performance of the obligations of any other Person hereunder, nor
shall a Member have the right to enforce the rights or obligations of any other
Person hereunder (other than the Corporation). The obligations of a Member
hereunder are solely for the benefit of, and shall be enforceable solely by, the
Corporation. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Member pursuant hereto or
thereto, shall be deemed to constitute the Members acting as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Members are in any way acting in concert or as a group with
respect to such rights or obligations or the transactions contemplated hereby,
and the Corporation acknowledges that the Members are not acting in concert or
as a group and will not assert any such claim with respect to such rights or
obligations or the transactions contemplated hereby.

Section 7.17    LLC Agreement.  This Agreement shall be treated as part of the
LLC Agreement as described in Section 761(c) of the Code and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

Section 7.18    Representative.  By executing this Agreement, each of the
Members shall be deemed to have irrevocably constituted and appointed IVP CIF II
(PS Splitter), L.P. (in the capacity described in this Section 7.18 and each
successor as provided below, the “Representative”) as his, her or its agent and
attorney in fact with full power of substitution to act from and after the date
hereof and to do any and all things and execute any and all documents on behalf
of such Members which may be necessary, convenient or appropriate to facilitate
any matters under this Agreement, including but not limited to: (i) execution of
the documents and certificates required pursuant to this Agreement; (ii) except
to the extent specifically provided in this Agreement receipt and forwarding of
notices and communications pursuant to this Agreement; (iv) administration of
the provisions of this Agreement; (v) any and all consents, waivers, amendments
or modifications deemed by the Representative, in its sole and absolute
discretion, to be necessary or appropriate under this Agreement and the
execution or delivery of any documents that may be necessary or appropriate in
connection therewith; (vi) amending this Agreement or any of the instruments to
be delivered to the Corporation pursuant to this Agreement; (vii) taking actions
Representative is expressly authorized to take pursuant to the other provisions
of this Agreement; (viii) negotiating and compromising, on behalf of such
Members, any dispute that may arise under, and exercising or refraining from
exercising any remedies available under, this Agreement or any other agreement
contemplated hereby and executing, on behalf of such Members, any settlement
agreement, release or other document with respect to such dispute or remedy; and
(ix) engaging attorneys, accountants, agents or consultants on behalf of such
Members in connection with this Agreement or any other agreement contemplated
hereby and paying any fees related thereto. The Representative may resign upon
30 days’ written notice to the Corporation. If the Representative is unable or
unwilling to so serve, then the Members, as applicable, holding a majority of
the common units owned by such Members outstanding on the date hereof, shall
elect a new Representative. All reasonable, documented out-of-pocket costs and
expenses incurred by the Representative in its capacity as such shall be
promptly reimbursed by the Corporation upon invoice and reasonable support
therefor by the Representative. To the fullest extent permitted by law, none of
the Representative, any of its Affiliates, or any of the Representative’s or
Affiliate’s directors, officers, employees or other agents (each a “Covered
Person”) shall be liable, responsible or accountable in damages or otherwise to
any Member, the LLC or the Corporation for damages arising from any action taken
or omitted to be taken by the Representative or any other Person with respect to
the LLC or the Corporation, except in the case of any action or omission which
constitutes, with respect to such Person, willful misconduct or fraud. Each of
the Covered Persons may consult with legal counsel, accountants, and other
experts selected by it, and any act or omission suffered or taken by it on
behalf of the LLC or the Corporation or in furtherance of the interests of the
LLC or the Corporation in good faith in reliance upon and in accordance with the
advice of such counsel, accountants, or other experts shall create a rebuttable
presumption of the good faith and due care of such Covered Person with respect
to such act or omission; provided that such counsel, accountants, or other
experts were selected with reasonable care. Each of the Covered Persons may rely
in good faith upon, and shall have no liability to the LLC, the Corporation or
the Members for acting or refraining from acting upon, any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, debenture, or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties.


28

--------------------------------------------------------------------------------





[Signature Page Follows This Page]




29

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
CORPORATION:
PLURALSIGHT, INC.
By:    /s/ Aaron Skonnard_____________________
Name:    Aaron Skonnard
Title:    Chief Executive Officer
THE LLC:
PLURALSIGHT HOLDINGS LLC
By:    /s/ Aaron Skonnard_____________________
Name:    Aaron Skonnard
Title:    Chief Executive Officer


































[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
REPRESENTATIVE
IVP CIF II (PS SPLITTER), L.P.__________
(Name of Member)
By: /s/ Blair Flicker________________________
(Signature)


Name: Blair Flicker___________________________
(Print name of signatory, if signing for an entity)
    
Title: Authorized Signatory____________________
(Print title of signatory, if signing for entity)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Acadia Family Trust____________________
(Name of Member)
By: /s/ Brett Barlow________________________
(Signature)


Name: Brett Barlow___________________________
(Print name of signatory, if signing for an entity)
    
Title: Trustee________________________________
(Print title of signatory, if signing for entity)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Anita Grantham________________________
(Name of Member)
By: /s/ Anita Grantham______________________
(Signature)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
James Bartley Grantham & Anita Marie Grantham Joint Revocable Living
Trust______________
(Name of Member)
By: /s/ Anita Grantham______________________
(Signature)


Name: Anita Grantham_________________________
(Print name of signatory, if signing for an entity)
    
Title: Trustee________________________________
(Print title of signatory, if signing for entity)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
David L Balter 2015 Trust_______________
(Name of Member)
By: /s/ Dave Balter________________________
(Signature)


Name: Dave Balter___________________________
(Print name of signatory, if signing for an entity)
    
Title: Trustee________________________________
(Print title of signatory, if signing for entity)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Brandon Warburton____________________
(Name of Member)
By: /s/ Brandon Warburton__________________
(Signature)


 


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
David Adsit__________________________
(Name of Member)
By: /s/ David Adsit________________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Stan Hansen__________________________
(Name of Member)
By: /s/ Stan Hansen________________________
(Signature)


 


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Benson Metcalf________________________
(Name of Member)
By: /s/ Benson Metcalf______________________
(Signature)






[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
ONSTARTUPS LLC____________________
(Name of Member)
By: /s/ Dharmesh Shah______________________
(Signature)


Name: Dharmesh Shah_________________________
(Print name of signatory, if signing for an entity)
    
Title: Managing Member_______________________
(Print title of signatory, if signing for entity)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Brandon Peay__________________________
(Name of Member)
By: /s/ Brandon Peay________________________
(Signature)


Name: Brandon Peay___________________________
(Print name of signatory, if signing for an entity)
    
Title: Not Applicable__________________________
(Print title of signatory, if signing for entity)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Jody Bailey____________________________
(Name of Member)
By: /s/ Jody Bailey_________________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Aaron Patterson________________________
(Name of Member)
By: /s/ Aaron Patterson______________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Chad Sollis____________________________
(Name of Member)
By: /s/ Chad Sollis__________________________
(Signature)






[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Amber Van Horn________________________
(Name of Member)
By: /s/ Amber Van Horn______________________
(Signature)






[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Leslie Pfrang___________________________
(Name of Member)
By: /s/ Leslie Pfrang_________________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Ed Roman_____________________________
(Name of Member)
By: /s/ Ed Roman___________________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
IVP CIF II (PS SPLITTER), L.P.___________
(Name of Member)
By: /s/ Blair Flicker_________________________
(Signature)


Name: Blair Flicker____________________________
(Print name of signatory, if signing for an entity)
    
Title: Authorized Signatory_____________________
(Print title of signatory, if signing for entity)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
SKONNARD CONSULTING, INC.:

By: /s/ Aaron Skonnard______________________

Name: Aaron Skonnard_________________________

Title: Chief Executive Officer___________________
    


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
SKONNARD FAMILY GRAT 2018        
By: /s/ Aaron Skonnard______________________

Name: Aaron Skonnard_________________________

Title: Trustee________________________________
    


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
SKONNARD FAMILY GRAT 2021        
By: /s/ Aaron Skonnard______________________

Name: Aaron Skonnard_________________________

Title: Trustee________________________________
    


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
AARON & MONICA SKONNARD REVOCABLE TRUST        
By: /s/ Aaron Skonnard______________________

Name: Aaron Skonnard_________________________

Title: Trustee________________________________


By: /s/ Monica Skonnard______________________

Name: Monica I. Skonnard________________________

Title: Trustee__________________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
AARON SKONNARD        
By: /s/ Aaron Skonnard______________________





[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
ARNE DUNCAN    
By: /s/ Arne Duncan______________________



[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
Brad Rencher    
By: /s/ Brad Rencher______________________





[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
CENTERPINE LLC    
By: /s/ Brad Rencher________________________
    
Name: Brad Rencher___________________________

Title: Manager_______________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Nathan S. Burt__________________________
(Name of Member)
By: /s/ Nathan S. Burt________________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
Gary Crittenden    
By: /s/ Gary Crittenden____________________



[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
BEAR MOUNTAIN RANCH ASSET MANAGEMENT, LLC    
By: /s/ Gary Crittenden______________________
    
Name: Gary Crittenden_________________________

Title: Managing Manager______________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
BUDGE FAMILY TRUST    
By: /s/ James Budge________________________
    
Name: James Budge___________________________

Title: Trustee________________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
James Budge    
By: /s/ James Budge______________________



[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
Timothy I. Maudlin    
By: /s/ Timothy Maudlin______________________



[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
JANICE K. MAUDLIN REVOCABLE TRUST        
By: /s/ Timothy Maudlin____________________

Name: Timothy I. Maudlin_____________________

Title: Trustee_______________________________


By: /s/ Janice Maudlin______________________

Name: Janice K. Maudlin_______________________

Title: Trustee________________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
TIMOTHY I. MAUDLIN REVOCABLE TRUST        
By: /s/ Timothy Maudlin____________________

Name: Timothy I. Maudlin_____________________

Title: Trustee_______________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
KAREN A. TERRELL LIVING TRUST    
By: /s/ Karenann Terrell____________________

Name: Karenann Terrell_______________________

Title: Trustee_______________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Shikhar Ghosh__________________________
(Name of Member)
By: /s/ Shikhar Ghosh________________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
Karenann Terrell    
By: /s/ Karenann Terrell____________________



[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
ISP Main Fund PS LLC___________________
(Name of Member)
By: /s/ Kevin Foster_________________________
(Signature)


Name: Kevin Foster____________________________
(Print name of signatory, if signing for an entity)
    
Title: Authorized Signatory_____________________
(Print title of signatory, if signing for entity)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
ICONIQ STRATEGIC PARTNERS CO-INVEST, L.P. (SERIES PS)    
By: ICONIQ Strategic Partners GP, L.P., its General Partner
By: ICONIQ Strategic Partners TT GP, Ltd., its General Partner
By: /s/ Kevin Foster_______________________

Name: Kevin Foster__________________________

Title: Authorized Signatory___________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Mark Hansen___________________________
(Name of Member)
By: /s/ Mark Hansen_________________________
(Signature)






[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
The Ross Irrevocable Trust________________
(Name of Member)
By: /s/ Jeffrey Ross /s/ Tayn Ross______________
(Signature)


Name: Jeffrey Ross Tayn Ross__________________
(Print name of signatory, if signing for an entity)
    
Title: Investment Trustees_______________________
(Print title of signatory, if signing for entity)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Shane Johnson__________________________
(Name of Member)
By: /s/ Shane Johnson________________________
(Signature)






[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
Joe DiBartolomeo    
By: /s/ Joseph DiBartolomeo_________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
Nate Walkingshaw    
By: /s/ Nate Walkingshaw_________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
TRUE NORTH TRUST    
By: /s/ Stephan Sargent____________________


Name: Stephen M. Sargent____________________

Title: Trustee______________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Peter Lehrman__________________________
(Name of Member)
By: /s/ Peter Lehrman________________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
ONION CONSULTING, INC.    
By: /s/ Frederick Onion____________________


Name: Frederick Onion_______________________

Title: President_____________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
FREDERICK A. ONION REVOCABLE TRUST    
By: /s/ Frederick Onion____________________


Name: Frederick Onion_______________________

Title: Trustee______________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
AREO VENTURES, LLC    
By: /s/ Scott Dorsey_______________________


Name: Scott Dorsey_________________________

Title: Manager_____________________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
SCOTT DORSEY    
By: /s/ Scott Dorsey_______________________


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
James M Cooper________________________
(Name of Member)
By: /s/ James M Cooper______________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
The Woodward Irrevocable Trust___________
(Name of Member)
By: /s/ Bruce G Woodward___________________
(Signature)


Name: Bruce G Woodward______________________
(Print name of signatory, if signing for an entity)
    
Title: Trustee_________________________________
(Print title of signatory, if signing for entity)


[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Michael Featherstone_____________________
(Name of Member)
By: /s/ Michael Featherstone___________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Adam Patch____________________________
(Name of Member)
By: /s/ Adam Patch__________________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Steven R. Woolley_______________________
(Name of Member)
By: /s/ Steven R Woolley_____________________
(Signature)






[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.
MEMBER
Heather Zynczak_______________________
(Name of Member)
By: /s/ Heather Zynczak_____________________
(Signature)




[SIGNATURE PAGE TO TAX RECEIVABLE AGREEMENT]

--------------------------------------------------------------------------------






Exhibit A
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of __________, 20__ (this “Joinder”), is
delivered pursuant to that certain Tax Receivable Agreement, dated as of
[__________] (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Tax Receivable Agreement”) by and
among Pluralsight, Inc., a Delaware corporation (the “Corporation”), Pluralsight
Holdings, LLC, a Delaware limited liability company (“the LLC”), and each of the
Members from time to time party thereto. Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the Tax
Receivable Agreement.
1.
Joinder to the Tax Receivable Agreement. Upon the execution of this Joinder by
the undersigned and delivery hereof to the Corporation, the undersigned hereby
is and hereafter will be a Member under the Tax Receivable Agreement and a Party
thereto, with all the rights, privileges and responsibilities of a Member
thereunder. The undersigned hereby agrees that it shall comply with and be fully
bound by the terms of the Tax Receivable Agreement as if it had been a signatory
thereto as of the date thereof.

2.
Incorporation by Reference. All terms and conditions of the Tax Receivable
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

3.
Address. All notices under the Tax Receivable Agreement to the undersigned shall
be direct to:

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.
[NAME OF NEW PARTY]
By:        
Name:
Title:
Acknowledged and agreed
as of the date first set forth above:
PLURALSIGHT, INC.
By:    
Name:
Title:





